DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the preliminary amendment filed on 11/07/2019.  As directed by the amendment: claims 1, 3, 4, 6 – 16, 18, and 20 have been amended.  Thus, claims 1 – 21 are presently pending in this application with claims 16 and 17 currently withdrawn from consideration.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1 – 15, and 18 – 21) in the reply filed on 02/15/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of all claims are sufficiently related that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims.  This is not found persuasive because the shared technical features between Group I and II do not make a contribution over the prior art in view of Kudo (JP 2012-130523) as explained in the Requirement for Restriction mailed on 01/26/2022.  Further, Group II includes features unique features regarding the protrusion and the valve from Group I including but not limited to the annular sealing face. 
The requirement is still deemed proper and is therefore made FINAL.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 12, 15, and 18 – 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudo (JP 2012-130523).
Regarding claim 1, Kudo teaches a valved needle assembly (Figures 1, 2, 12, and 13) comprising: 
a hollow needle (14); 
a needle hub (16) provided to a proximal end side of the hollow needle; 
and a valve member (76) incorporated inside the needle hub and blocking communication with the hollow needle, 
wherein a protrusion (94) is provided inside the needle hub and protrudes from a distal end side toward a proximal end side, and the valve member blocks the proximal end side of the protrusion inside the needle hub as shown in Figure 12, 
a central valve part of the valve member positioned in opposition to the protrusion and having a slit (84, Figures 4, 12 and 13) is configured to be moved toward the protrusion such that the slit is opened and placed in a communicating state by the protrusion as shown in Figure 13, 
and the central valve part is provided with a distal end tubular part (86) extending from an outer circumferential portion thereof toward the distal end side, and a proximal end tubular part (88) extending from the outer circumferential portion thereof toward the proximal end side as shown in Figure 3.
Regarding claim 2, Kudo teaches that the valve member includes an outer circumferential guiding projection (projections 86 and 88 at the distal and proximal ends of the valve as shown in Figures 3, 12 and 13) projecting on an outer circumferential surface of the valve member and configured to move in contact with an inner circumferential surface of the needle hub.
Regarding claim 3, Kudo teaches that wherein an inner circumferential surface of the distal end tubular part of the valve member includes a guide surface that is in contact with an outer circumferential surface of the protrusion of the needle hub as shown in Figures 12 and 13 (valve 76 and protrusion 94 are in contact)
Regarding claim 4, Kudo teaches that wherein the protrusion (94) of the needle hub comprises a tubular protrusion formed in a tubular shape, and an inner circumferential surface of the distal end tubular part of the valve member (76) includes a sealing face that is in contact with an outer circumferential surface of the tubular protrusion of the needle hub about an entire circumference as shown in Figures 12 and 13.
Regarding claim 5, Kudo teaches that the distal end tubular part of the valve member includes an annular sealing projection (projection 86 as shown in Figure 3) projecting toward a radial inside, and an inner circumferential surface of the annular sealing projection comprises the sealing face (the surface in contact with protrusion 94) as shown in Figure 3, 12 and 13.
Regarding claim 6, Kudo teaches that the distal end tubular part of the valve member includes a clamping fit part (part 86 as shown in Figures 3, 12 and 13) fitted externally onto the tubular protrusion in an expanded state in which the clamping fit part is pushed open, and an inner circumferential surface of the clamping fit part comprises the sealing face as shown in Figures 12 and 13.
Regarding claim 7, Kudo teaches that the distal end tubular part of the valve member includes a pressing projection (projection 86 as shown in Figure 3) projecting on an outer circumferential surface of the distal end tubular part and pressed against an inner circumferential surface of the needle hub, and the inner circumferential surface of the distal end tubular part is brought into contact with the outer circumferential surface of the tubular protrusion by a pressing reaction force of the pressing projection against the needle hub such that the sealing face is constituted as shown in Figures 12 and 13.
Regarding claim 8, Kudo teaches that in the distal end tubular part of the valve member, a portion that does not constitute the sealing face (the portion of the valve that is not in contact with the protrusion 94 in Figure 13) is longer than a portion that constitutes the sealing face (the portion of the valve that is in contact with the protrusion in Figure 13), and due to the central valve part of the valve member being moved toward the protrusion of the needle hub, the portion that does not constitute the sealing face is configured to deform in a corrugated shape in a lengthwise direction such that a length of the distal end tubular part is shortened as shown in Figure 13.
Regarding claim 9, Kudo teaches that an outer circumferential surface of the valve member includes a compressing projection (88 as shown in Figures 3 and 13) exerting a compression force on the slit of the valve member in a direction of closing by utilizing a contact reaction force against the needle hub due to contact with an inner circumferential surface of the needle hub as shown in Figure 13.  Examiner notes that in the configuration as shown in Figure 18, the projection 88 is in contact with the needle hub and is exerting a force in a direction of closing on the slit due to the contact with the inner surface of the needle hub.
Regarding claim 10, Kudo teaches that an air vent passage is provided (the passage through protrusion 96 and needle 14) and configured to discharge air in a space located in front of the valve member within the needle hub to an outside when the valve member moves to the distal end side within the needle hub as shown in Figure 13.
Regarding claim 11, Kudo teaches that in the valve member, the distal end tubular part is thinner than the proximal end tubular part as shown in Figure 3.  Examiner notes that the portion between the slit valve 84 and protrusion 86 can be understood as the distal end tubular part of the valve member, which is thinner than the proximal end tubular part 88.
Regarding claim 12, Kudo teaches that the distal end tubular part of the valve member has a length that covers the protrusion of the needle hub as far as a distal end thereof (Figure 12).
Regarding claim 15, Kudo teaches that the valve member includes a connecting part (80) that gradually increases in thickness dimension from the distal end tubular part toward the central valve part as shown in Figure 3.
Regarding claim 18, Kudo teaches a valved needle assembly (Figures 1, 2, 12, and 13) comprising: 
a hollow needle (14); 
a needle hub (16) provided to a proximal end side of the hollow needle; 
and a valve member (76) incorporated inside the needle hub and blocking communication with the hollow needle, 
wherein a protrusion (94) is provided inside the needle hub and protrudes from a distal end side toward a proximal end side, and the valve member blocks an inside of the needle hub, a central valve part of the valve member positioned in opposition to the protrusion (Figures 12 and 13),
and having a slit (84) is configured to be moved toward the protrusion such that the slit is opened and placed in a communicating state by the protrusion (Figure 13), 
and the central valve part is provided with a proximal end tubular part (88, Figure 3) extending from an outer circumferential portion thereof toward the proximal end side, and a compression force is exerted on an outer circumferential surface of the central valve part due to contact against the needle hub (Figure 13). Examiner notes that in the configuration as shown in Figure 18, the projection 88 is in contact with the needle hub and is exerting a force in a direction of closing on the slit due to the contact with the inner surface of the needle hub.
Regarding claim 19, Kudo teaches that an entirety of the valve member including the central valve part provided with the proximal end tubular part is positioned further on the proximal end side than a tip portion of the protrusion and housed inside the needle hub without fitting on an outer circumferential surface of the protrusion (as shown in Figure 12).
Regarding claim 20, Kudo teaches a valved needle assembly (Figures 1, 2, 12, and 13) comprising: 
a hollow needle (14); 
a needle hub (16) provided to a proximal end side of the hollow needle; 
and a valve member (76) incorporated inside the needle hub and blocking communication with the hollow needle, 
wherein a protrusion (94) is provided inside the needle hub and protrudes from a distal end side toward a proximal end side, and the valve member blocks an inside of the needle hub (Figures 12 and 13), 
a central valve part of the valve member positioned in opposition to the protrusion and having a slit (84, Figure 4) is configured to be moved toward the protrusion such that the slit is opened and placed in a communicating state by the protrusion (Figure 13), 
the central valve part is provided with a distal end tubular part (86, Figure 3) extending from an outer circumferential portion thereof toward the distal end side, and a proximal end tubular part (88, Figure 3) extending from the outer circumferential portion thereof toward the proximal end side, and the distal end tubular part extends as far as a distal end of the inside of the needle hub, and the distal end tubular part includes a sealing face that is in contact with a distal end outer circumferential surface of the protrusion about an entire circumference as shown in Figure 12.
Regarding claim 21, Kudo teaches that the distal end tubular part is in contact with only the distal end outer circumferential surface of the protrusion about the entire circumference in a compressed state, and due to the proximal end tubular part being pressed to the distal end side by an external instrument, a lengthwise middle portion of the distal end tubular part is configured to deform in a radial direction as shown in Figure 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (JP 2012-130523) in view of Hiejima (U.S. 2004/0158208)
Regarding claim 11, Kudo teaches claim 1 as seen above.
However, Kudo does not specify that in the valve member, the distal end tubular part is thinner than the proximal end tubular part.
Hiejima teaches a valved needle assembly similar to Kudo and the current application, further including that in the valve member, the distal end tubular part is thinner than the proximal end tubular part (see valve 3 in Figure 12).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the valve member of Hiejima with the valved needle assembly as taught by Kudo in order to reduce the risk that the hemostasis valve becoming a cause of the occurrence of infectious diseases. Further, the substitution of one known element for another (the valve member of Hiejima for the valve member of Kudo) would have yielded predictable results to one of ordinary skill in the art at the time the application was filed.
Regarding claim 13, Kudo teaches claim 1 as seen above.
However, Kudo does not teach that the valve member includes a tapered part that gradually decreases in diameter from the central valve part toward the distal end tubular part, and on a radially inner side of the tapered part, a gap is provided between the tapered part and the protrusion of the needle hub.
Hiejima teaches a valved needle assembly similar to Kudo and the current application, further including that the valve member includes a tapered part that gradually decreases in diameter from the central valve part toward the distal end tubular part (as shown in Figure 12), and on a radially inner side of the tapered part, a gap is provided between the tapered part and the protrusion of the needle hub as shown in the configuration in Figure 12.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the valve member of Hiejima with the valved needle assembly as taught by Kudo in order to reduce the risk that the hemostasis valve becoming a cause of the occurrence of infectious diseases. Further, the substitution of one known element for another (the valve member of Hiejima for the valve member of Kudo) would have yielded predictable results to one of ordinary skill in the art at the time the application was filed.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14, cited prior arts do not teach that the valve member includes an overlapping part having a sloping inner face that gradually decreases in diameter from the distal end tubular part toward the central valve part while being in contact and overlapped with the tapered sloping face of the protrusion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783         
ANH T. BUI
Examiner
Art Unit 3783



              /NATHAN R PRICE/              Supervisory Patent Examiner, Art Unit 3783